Case: 13-11272      Document: 00512760055         Page: 1    Date Filed: 09/08/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals

                                    No. 13-11272
                                                                                     Fifth Circuit

                                                                                   FILED
                                  Summary Calendar                         September 8, 2014
                                                                              Lyle W. Cayce
UNITED STATES OF AMERICA,                                                          Clerk


                                                 Plaintiff-Appellee

v.

STEPHANIE WHITE,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:13-CR-80-2


Before KING, PRADO, and HAYNES, Circuit Judges.
PER CURIAM: *
       Stephanie White appeals her 188-month sentence following her guilty
plea to conspiracy to possess with intent to distribute 100 grams or more of a
mixture and substance containing a detectable amount of heroin. White was
held accountable at sentencing for distribution of 3.23 kilograms of heroin,
resulting in an advisory Guideline-sentencing range of 188 to 235 months in
prison.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 13-11272      Document: 00512760055         Page: 2    Date Filed: 09/08/2014


                                      No. 13-11272

       White maintains that the district court clearly erred in its drug-quantity
calculation. Specifically, she contends, as she did before the district court, that
she should be held accountable for only the amount of drugs that she was
personally involved in distributing. 1
       Under the sentencing regime in place after United States v. Booker, 543
U.S. 220 (2005), a “sentencing judge is entitled to find by a preponderance of
the evidence all the facts relevant to the determination of a Guideline
sentencing range and all facts relevant to the determination of a non-
Guidelines sentence.” United States v. Johnson, 445 F.3d 793, 798 (5th Cir.
2006) (citation and internal quotation marks omitted).                 A district court’s
findings of fact for sentencing purposes, including a district court’s drug-
quantity determination, are reviewed only for clear error. United States v.
Betancourt, 422 F.3d 240, 246 (5th Cir. 2005).
       White is responsible for “all foreseeable acts” in furtherance of the drug
conspiracy. See U.S.S.G. §1B1.3(a)(1)(B). At sentencing, the court found that
there were jointly undertaken criminal activities of which White was aware
such that the drug quantities ascribed to her for sentencing purposes were
reasonably foreseeable.       White does not specifically challenge the district
court’s “foreseeability” determination; therefore, she has failed to show that
the court clearly erred in holding her accountable for 3.23 kilograms of heroin
under §1B1.3(a)(1)(B). See, e.g., United States v. Solis, 299 F.3d 420, 447, 461-
62 (5th Cir. 2002).
       AFFIRMED.


       1  We reject as improper White’s attempt to “adopt by reference” her co-defendant’s
arguments made in a separately styled appeal “pertaining to the weight calculations of an
ounce of heroin.” United States v. Morgan, 117 F.3d 849, 853 (5th Cir. 1997)(“an appellant
may not adopt by reference fact-specific challenges to his conviction” or sentence). Because
this contention rests on facts presented only at Jimenez’s sentencing, White cannot “adopt
by reference” Jimenez’s arguments.


                                             2